Citation Nr: 1230525	
Decision Date: 09/06/12    Archive Date: 09/10/12

DOCKET NO.  06-15 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for Meniere's disease or Meniere's syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran had active service from August 1981 to January 1984.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2005  rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida.

This matter was previously before the Board in August 2009 and in January 2012 at which time it was remanded for additional development.  It is now returned to the Board. 

The Veteran provided testimony at a March 2010 hearing before a Decision Review Officer at the RO.  A transcript of the hearing is associated with the claims file.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  The Virtual VA paperless claims processing system shows that a Supplemental Statement of the Case was issued in March 2012.  As will be discussed further below, the March 2012 Supplemental Statement of the Case includes consideration of a February 8, 2012, VA medical opinion and a February 21, 2012, supplemental medical opinion; however, neither of these opinions is associated with either the Veteran's paper claims file or his VA paperless claims file.

A VA examining physician in October 2009 commented that the Veteran's described symptoms were consistent with Meniere's disease, which is idiopathic, or Meniere's syndrome, which may be related to a past disease or injury.  The issue on appeal, as set forth on the title page of this document, has been revised accordingly.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding claimant seeking service connection for disability who has no special medical expertise is not competent to provide diagnosis requiring application of medical expertise to facts such as claimant's description of history and symptoms, and VA should construe claim for service connection based on reasonable expectations of non-expert claimant).  

The appeal is again REMANDED to the Appeals Management Center (AMC) in Washington, DC, for the reasons set forth below.  VA will notify the appellant if further action is required.


REMAND

After carefully considering this matter, and for reasons expressed immediately below, the Board believes that this case must be remanded for further development of the record.  The Board regrets the delay associated with this remand, especially considering that this matter was the subject of two previous remands.  However, another remand is necessary to ensure that the Veteran is accorded full compliance with the statutory duty to assist. 

A March 2012 Supplemental Statement of the Case associated with the Virtual VA claims file but not the paper claims file, indicates that a VA medical opinion and a VA addendum opinion were obtained on February 8, 2012, and February 21, 2012, respectively, on the matter of whether the Veteran has Meniere's disease that is related to service.  The rationale and details of the opinion are not indicated in the March 2012 Supplemental Statement of the Case.  Neither the February 8, 2012, nor the February 21, 2012, medical opinion is associated with either the paper claims file or the Virtual VA claims file.  The case must be remanded for this relevant medical opinion evidence to be associated with the claims file.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that VA medical records are considered to be constructively contained in the claims folder and must be obtained before a final decision is rendered).

In addition to the fact that the February 2012 VA medical opinion evidence has not been associated with the claims file, the Board notes that the Veteran's representative may not have been provided sufficient notice of and an opportunity to respond to this new evidence.  It does not appear that the Veteran's representative was offered the opportunity to provide an Appellant's Statement of Accredited Representative in Appealed Case (VA Form 646) prior to return of this case to the Board in April 2012, and it appears that the representative had no knowledge of the February 8, 2012, or February 21, 2012, medical opinions in this matter when preparing the Appellant's Brief in July 2012, after the return of this case to the Board.  The case must be returned to the RO/AMC for the Veteran to be provided due process by affording the Veteran's representative an opportunity to review the newly received medical evidence and provide evidence and argument in response.  

In addition, the RO/AMC must seek to obtain any additional relevant VA records of treatment or examination that have not been previously received and associated with the claims file.  See 38 U.S.C.A. § 5103A(a)-(c); Bell, 2 Vet. App. at 613. 
In this regard, the Board notes that VA treatment records as recent as November 2011, associated with the VA Virtual Claims File, list Meniere's disease as an "active problem." 
Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall request that the Veteran identify all records of VA and non-VA health care providers who have treated him for his symptoms of Meniere's disease or Meniere's syndrome but that may not have been previously received and associated with the claims file.  

After obtaining any appropriate authorizations for release of medical information, the RO/AMC must seek to obtain any potentially relevant and available records that have not been previously received from each health care provider the Veteran identifies.  

The records sought must include all relevant records of VA treatment from November 2011 forward.  Treatment records as recent as November 2011 list Meniere's disease on the "active problem" list.

The Veteran must also be advised that with respect to private medical evidence he may alternatively obtain the records on his own and submit them to the RO/AMC.
  
2.  The RO/AMC shall give the Veteran an opportunity to provide a statement that includes any additional detail concerning the symptoms he experienced following the barotraumas he describes as having occurred during active service.

3.  The RO/AMC shall obtain the VA medical opinions dated February 8, 2012, and February 21, 2012, and associate them with the VA paper claims file.

4.  The RO/AMC shall review the February 8, 2012, and February 21, 2012, VA medical opinions to determine whether they were in compliance with the Board's January 2012 remand instructions, which were as follows:

The RO/AMC shall request that the October 2009 VA physician [that is, the physician who conducted an October 2009 VA examination in this matter] provide an addendum to his earlier opinion addressing the potential etiology of the Veteran's Meniere's syndrome.  The physician should specifically consider the Veteran's report of experiencing barotraumas from the air pressure chamber during service.  The physician should then provide an opinion as to whether it is at least as likely as not that the barotraumas caused the Veteran's current Meniere's disease/syndrome.  If the physician determines that further testing (i.e., a new "CHAMP" test) is necessary prior to rendering the opinion, such testing should be performed.

In doing so, the examiner must acknowledge the Veteran's competent reports as to the onset and continuity of symptomatology.  If an opinion cannot be provided without resort to speculation, the physician must specifically explain why speculation is necessary.  The physician shall also comment on whether the need to speculate is predicated on the limits of current medical knowledge and whether there are any undeterminable facts present, which give rise to the need to speculate.

If the examiner's February 8, 2012, and February 21, 2012, opinions are not in compliance with the January 2012 Board remand instructions, as set forth directly above, the examination reports must be returned to the examiner for corrective action.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) ("a remand by . . . the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders."); 38 C.F.R. § 4.2 (examination reports-corrective action).

5.  The RO/AMC shall readjudicate the issue on appeal.  Readjudication must include consideration of service connection for both Meniere's disease and Meniere's syndrome, as discussed by the October 2009 VA examiner.  If the benefit sought remains denied, provide the Veteran and his representative a Supplemental Statement of the Case and an appropriate period of time for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


